Mr. Justice Beckwith delivered the opinion of the Court: This was a suit by attachment against Anne McKean Kerr and others. The declaration was in assumpsit, and the names of the parties therein are identical with those in the writ. The plea was the general issue, in the usual form, It gives the title of the cause, and then says: “ And the said defendants come and defend the wrong, &c.” There is nothing in the previous proceedings by which the word “ defendants ” can be limited to a less number than all of them, and the plea must he held to be that of all the defendants. In the title of the cause upon the judgment record, the name Anne is spelled Anna, but the judgment was rendered against the defendants in the suit. The variance was not material. ' After appearance .and"- plea the suit was one in personam, and the judgment against the defendants in personam was properly rendered. As the property attached was not released by the defendants’ appearance, a special execution might properly issue. There is no error in the record, and the judgment is affirmed. Judgment affirmed.